Citation Nr: 0432932	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  03-24 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the veteran's 
death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had service from September 1946 to April 1947.  
He died in August 1992.  The appellant seeks benefits as the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  In the decision, 
the RO denied the appellant's request to reopen a claim for 
service connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  The appellant's claim for service connection for cause of 
the veteran's death was denied in a rating decision in 
October 1992, and the appellant did not perfect an appeal 
within one year of notification of that decision.

2.  The evidence received since the previous rating decision 
is cumulative and redundant of the evidence of record at the 
time of the prior final denial of the claim for service 
connection for the cause of the veteran's death, and does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The rating decision of October 1992, which denied service 
connection for the cause of the veteran's death, is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 
20.1103 (2003).

2.  Evidence received since the rating decision is not new 
and material, and the claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate her claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and letters sent to the appellant informed 
her of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The communications, such as letters from the 
RO dated in March 2003 and November 2003, provided the 
appellant with an explanation of what evidence was to be 
provided by the appellant and what evidence the VA would 
attempt to obtain on her behalf.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO also supplied the 
appellant with the applicable regulations in the SOC and 
SSOC.  The basic elements for establishing service connection 
for the cause of death have remained unchanged despite the 
change in the law with respect to duty to assist and 
notification requirements.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The appellant has had a hearing.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the claim.  The Board finds that the evidence of 
record provides sufficient information to adequately evaluate 
the claim.  Therefore, no further assistance to the appellant 
with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new implementing regulations 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the 
claimant in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the claimant in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such a disability was either the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  The VA regulation pertaining to claims 
for service connection for the cause of death, 38 C.F.R. 
§ 3.312, provides as follows: 

    (a) General.  The death of a veteran will be considered 
as having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.
    (b) Principal cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.
    (c) Contributory cause of death.  (1) Contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.
    (2) Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.
    (3) Service-connected diseases or injuries involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.
    (4) There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
cardiovascular disease or a malignant tumor is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

The veteran had active duty in September 1946 to April 1947.  
He died in August 1992.  During his lifetime, he did not 
establish service connection for any disability.  

The RO previously denied the appellant's claim for service 
connection for the cause of the veteran's death in a decision 
of October 1992.  The appellant was sent notice of that 
decision and of her right to file an appeal by letter, but 
she did not perfect an appeal within the one year time limit.  
Therefore, the October 1992 decision became final.  
38 U.S.C.A. §§ 5108, 7105.  

The evidence which was considered at the time of the initial 
decision included the veteran's death certificate which shows 
that he died on August [redacted], 1992, at the age of 70 years.  The 
cause of death listed on the certificate was 
cardiorespiratory arrest due to bronchogenic carcinoma  A 
separate medical certificate dated in October 1992 indicated 
that a bronchoscopy with biopsy and washing was done.  The 
diagnosis was bronchogenic CA.  

The evidence also included the veteran's service medical 
records which consisted of the report of a physical 
examination conducted upon entrance into service in September 
1946, and the report of an examination conducted upon 
separation from service in March 1947.  Both reports were 
negative for any significant abnormalities.  The report upon 
separation shows that the cardiovascular system and lungs 
were normal.  The veteran's record of discharge indicates 
that he had no wounds received in action.  

Also of record was a medical statement from Dr. Hiploito 
Ordoveza dated in December 1971 which reflected treatment for 
a chronic cough due to tuberculosis and for chronic 
dyspepsia.  In a statement dated in June 1973, the same 
doctor reported that the treatment for TB had been since 
1950.  A letter from a doctor who was a municipal health 
officer contained similar information.  A medical certificate 
dated in October 1974 is to the effect that the veteran had a 
history of being a prisoner of war in service who became 
sickly not long after discharge.  The impression was 
cardiorespiratory insufficiency complicated by pulmonary 
tuberculosis, and cholecystolithiasis syndrome.  An affidavit 
dated in February 1975 from Cipriano Borromeo, M.D., shows 
that he recounted treating the veteran for pulmonary 
tuberculosis, asthma and cholecystolithiasis since 1947.  The 
evidence also included affidavits from persons who indicated 
that the veteran had a disorder manifested by coughing and 
chest pains ever since service.  

In the decision of October 1992, the RO concluded that there 
was no basis for granting service connection for the cause of 
the veteran's death.  The RO noted that the veteran's service 
medical records were completely negative for complaints, 
findings or treatments for the death causing condition.  The 
RO also noted that there was no evidence of the death causing 
condition in service or within the applicable post service 
presumption period.  Finally, the RO noted that there was no 
evidence of record which related the veteran's death to his 
active military service.  The Board finds that this decision 
by the RO was consistent with the evidence which was then of 
record.  

In February 2003, the appellant requested that the claim for 
service connection for the cause of death be reopened.  In a 
decision dated in April 2003, the RO stated that the evidence 
submitted by the appellant was not new and material and that 
a favorable reconsideration of the claim was not warranted.  

When a claimant seeks to reopen a final decision, the VA must 
determine whether new and material evidence has been received 
under 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).  Pursuant 
to the applicable regulation, 38 C.F.R. § 3.156: 

(a) A claimant may reopen a finally adjudicated 
claim by submitting new and material evidence. New 
evidence means existing evidence not previously 
submitted to agency decision makers. Material 
evidence means existing evidence that, by itself 
or when considered with previous evidence of 
record, relates to an unestablished fact necessary 
to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last 
prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility 
of substantiating the claim. (Authority: 38 U.S.C. 
501, 5103A(f), 5108) 
(b) New and material evidence received prior to 
the expiration of the appeal period, or prior to 
the appellate decision if a timely appeal has been 
filed (including evidence received prior to an 
appellate decision and referred to the agency of 
original jurisdiction by the Board of Veterans 
Appeals without consideration in that decision in 
accordance with the provisions of §  20.1304(b)(1) 
of this chapter), will be considered as having 
been filed in connection with the claim which was 
pending at the beginning of the appeal period. 
(Authority: 38 U.S.C. 501) 
(c) Where the new and material evidence consists 
of a supplemental report from the service 
department, received before or after the decision 
has become final, the former decision will be 
reconsidered by the adjudicating agency of 
original jurisdiction. This comprehends official 
service department records which presumably have 
been misplaced and have now been located and 
forwarded to the Department of Veterans Affairs. 
Also included are corrections by the service 
department of former errors of commission or 
omission in the preparation of the prior report or 
reports and identified as such. The retroactive 
evaluation of disability resulting from disease or 
injury subsequently service connected on the basis 
of the new evidence from the service department 
must be supported adequately by medical evidence. 
Where such records clearly support the assignment 
of a specific rating over a part or the entire 
period of time involved, a retroactive evaluation 
will be assigned accordingly except as it may be 
affected by the filing date of the original claim. 

Some evidence may well contribute to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability and is, therefore, new and material.  
See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  If 
no new and material evidence is presented to reopen the 
claim, the prior denial remains final.  See 38 U.S.C.A. 
§ 7105.

Significantly, however, nothing in the VCAA requires the VA 
to reopen a claim that has been disallowed except when new 
and material evidence has been secured and presented.  See 
38 U.S.C.A. § 5103(f).  

The additional evidence which has been presented since the 
previous decision includes several medical treatment records 
from many years after the veteran's separation from service.  
A record dated in June 1979 reflects treatment for pneumonia, 
and ASHD.  A medical certificate dated in June 1992 reflects 
diagnoses of pneumonia and rule out bronchogenic carcinoma.  
Other treatment records dated in 1992 were also presented.  
One of the records noted that the veteran had been a heavy 
smoker for approximately 30 years.  None of the records 
contain any reference to the veteran's period of service.   

The additional evidence which has been presented also 
includes testimony given by the appellant during a hearing 
held at the RO in September 2003.  She testified that her 
husband was coughing hard upon return from service.

In reviewing the evidence which is of record, the Board notes 
that what was lacking when the claim was originally denied 
was evidence to support the conclusion that the lung cancer 
which resulted in the veteran's death was related to service.  
The Board notes that none of the additional evidence which 
has been presented since the prior denial provides any 
insight on this pivotal issue.  As to the appellant's 
assertions that the cause of the veteran's death is related 
to his service, this is not new, as the appellant had 
asserted such at the time of the previous rating decisions.  
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Thus, 
the additional evidence provides no support for the claim and 
cannot be said to be new and material.  

The additional evidence presented since, is cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
does not raise a reasonable possibility of substantiating the 
claim for recognition as the surviving spouse of a veteran.  
The evidence received since the rating decision is not new 
and material, and the claim is not reopened.  Accordingly, 
the previous decision which denied service connection for the 
cause of the veteran's death remains final.

ORDER

The application to reopen the claim for service connection 
for cause of the veteran's death is denied.



	                        
____________________________________________
	V. L. JORDAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



